Title: To George Washington from Charles-René-Dominique Sochet Destouches, 20 February 1781
From: Destouches, Charles-René-Dominique Sochet
To: Washington, George


                        
                            a bord du Neptune en rade de Newport Le 20 Fevrier 1781
                            Monsieur
                        
                        mr Le Comte de Rochambeau vient de me communiquer La Lettre par Laquelle votre excellence propose d’attaquer
                            avec des detachements des deux armées soutenus par La totalité de L’escadre. Les forces des ennemis
                            dans La baye de Chesapeak. Le plan de cette expedition suppose de notre Côté une superiorité navale qui est bien Loin
                            d’exister, depuis que Les Anglois ayant rematé Le Bedford et ayant été rejoints par L’America sont plus forts de deux
                            vaisseaux, et qu’au contraire, L’escadre du roi je trouve diminuée par le detachement que j’ai deja fait d’un vaisseau et
                            deux fregates pour L’objet que propose votre excellence.
                        La demande positive que m’avoient faite a ce sujet des delegués de Letat de Virginie par le canal de mr Le
                            Chev. de la Luzerne qui me fit passer L’ecrit que j’ai Lhonneur de vous envoyer, a du me persuader que ce detachement
                            seroit suffisant, et, comme je lai deja marqué a Votre excellence, je ne jugeai pas a propos de L’augmenter pour conserver
                            ici une masse de forces en etat d’en imposer aux ennemis; ni d’employer L’escadre entiere a cette expedition, a cause du
                            Long delai que cela auroit occasionnés, et du danger qu’il y auroit eu a laisser La rade de Rhode island et tous mes
                            batiments de transport sans aucune defense.
                        votre excellence sentira aisement qu’il y auroit encore plus d’inconvenients a prendre actuellement ce parti
                            qu’il n’y en auroit eu dans le premier instant du desastre des ennemis. Lescadre du roi est moins
                            forte d’un vaisseau qu’elle ne L’toit alors il faut esperance que le vaisseau puisse la rejoindre de longtemps: celle
                            des ennemis est presque entierement reparée et après que La reunion des troupes Americaines et
                            Francoises dans La Virginie put être effectuée, elle seroit a même de nous lever un combat force
                            superieure, dans Lequel Le plus grand avantage que nous pourrions raisonnablement esperer seroit de n’etre pas entamés, et
                            dont la suite seroit toujours funeste par La difficulté que nous trouverions a réparer les avaries que
                            nous aurions essuiés, et par des obstacles qui pourroient en resulter relativement a notre reunion avec Les forces qu’on a
                            bien d’attendre incessamenet d’Europe.
                        d’après toutes ces considerations j’espere que votre excellence sentira comme moi qu’il
                            faut se reposer du Loin de la punition du traiteur Arnold, et de la vengeance de l’Amerique par les
                            vaisseaux qui seroient deja partis de ce port et sur les troupes de La Virginie. je me flatte que La
                            celerité et Les secret qui ont été apportes dans cette expedition obvieront a une partie des obstacles
                            qu’y prevoit votre excellence, peut être recevrez vous, même avant cette Lettre du avis qui en annoncera Le succès. Jai
                            L’honneur detre avec respect Monsieur, de votre excellence, Le tres humble et tres obeissant serviteur
                        
                            Destouches
                        
                    